Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the wherein diameters of the heat transfer members (Applicant’s 300) decrease toward an edge from a center of the shower head (Applicant’s 200; Figure 4).” (Cl. 13, 26), must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi; Hae-Moon (US 20090095424 A1). Choi teaches a gas supplying unit (100; Figure 3) of a substrate treating apparatus, the gas supplying unit (100; Figure 3) comprising: a gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) having a first surface (top contour of 130; Figure 3) and a second surface (bottom contour of 130; Figure 3) opposite the first surface (top contour of 130; Figure 3), and having first gas supply holes (132; Figure 3-Applicant’s 120) formed between the first surface (top contour of 130; Figure 3) and the second surface (bottom contour of 130; Figure 3); a shower head (160; Figure 1-Applicant’s 200; Figure 4) having a third surface (top contour of 160; Figure 1-Applicant’s 201; Figure 4) being in direct contact with the second surface (bottom contour of 130; Figure 3); and a fourth surface (bottom of 160; Figure 1-Applicant’s 202; Figure 4) opposite the third surface (top contour of 160; Figure 1-Applicant’s 201; Figure 4), and having second gas supply holes (162; Figure 3) formed through the third surface (top contour of 160; Figure 1-Applicant’s 201; Figure 4) and the fourth surface (bottom of 160; Figure 1-Applicant’s 202; Figure 4) to be connected to the first gas supply holes (132; Figure 3-Applicant’s 120); and heat transfer members (165; Figure 3-Applicant’s 300) inserted in at least one of the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) and the shower head (160; Figure 1-Applicant’s 200; Figure 4), as claimed by claim 1. With respect to the prior art’s functionality as “heat transfer members”, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, . 
Choi further teaches:
The gas supplying unit (100; Figure 3) of claim 1, wherein the heat transfer members (165; Figure 3-Applicant’s 300) have first ends (165/130 interface; Figure 3) (top portions of 165; Figure 1) inserted in the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) and second ends (bottom side ends of 165; Figure 3) being in contact with the third surface (top contour of 160; Figure 1-Applicant’s 201; Figure 4) of the shower head (160; Figure 1-Applicant’s 200; Figure 4), as claimed by claim 2
The gas supplying unit of claim 1, wherein the heat transfer members (165; Figure 3-Applicant’s 300) are disposed through the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) with first ends (165/130 interface; Figure 3) (165/130 interface; Figure 3) being coplanar with the first surface (top contour of 130; Figure 3) of the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) and second ends (bottom side ends of 165; Figure 3) being in contact with the shower head (160; Figure 1-Applicant’s 200; Figure 4) or inserted in the shower head (160; Figure 1-Applicant’s 200; Figure 4), as claimed by claim 6
The gas supplying unit claim 1, further comprising: caps (horizontal portions of 165; Figure 3-Applicant’s 400; Figure 6) are disposed on the heat transfer members (60; Figure 6; [0027]-Applicant’s 300), wherein the heat transfer members (60; Figure 6; [0027]-Applicant’s 300) include first ends (165/130 interface; Figure 3) and second ends (bottom side ends of 60; Figure 6; [0027]) lower than the first ends (165/130 interface; Figure 3), and wherein, the first ends (165/130 interface; Figure 3) of the heat transfer members (60; covered with the caps (horizontal portions of 165; Figure 3-Applicant’s 400; Figure 6), respectively, as claimed by claim 7
A substrate treating apparatus comprising a gas supplying unit (100; Figure 3), wherein the gas supplying unit (100; Figure 3) includes: a gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) having a first surface (top contour of 130; Figure 3) and a second surface (bottom contour of 130; Figure 3) opposite the first surface (top contour of 130; Figure 3), and having first gas supply holes (132; Figure 3-Applicant’s 120) formed between the first surface (top contour of 130; Figure 3) and the second surface (bottom contour of 130; Figure 3); a shower head (160; Figure 1-Applicant’s 200; Figure 4) having a third surface (top contour of 160; Figure 1-Applicant’s 201; Figure 4) being in direct contact with the second surface (bottom contour of 130; Figure 3) and a fourth surface (bottom of 160; Figure 1-Applicant’s 202; Figure 4) opposite the third surface (top contour of 160; Figure 1-Applicant’s 201; Figure 4), and having second gas supply holes (162; Figure 3) formed through the third surface (top contour of 160; Figure 1-Applicant’s 201; Figure 4) and the fourth surface (bottom of 160; Figure 1-Applicant’s 202; Figure 4) to be connected to the first gas supply holes (132; Figure 3-Applicant’s 120); and heat transfer members (165; Figure 3-Applicant’s 300) inserted in at least one of the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) and the shower head (160; Figure 1-Applicant’s 200; Figure 4), as claimed by claim 14
The substrate treating apparatus of claim 14, wherein the heat transfer members (165; Figure 3-Applicant’s 300) have first ends (165/130 interface; Figure 3) (top portions of 165; Figure 1) inserted in the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) and second ends (bottom side ends of 165; Figure 3) being in contact with the third 
The substrate treating apparatus of claim 14, wherein the heat transfer members (165; Figure 3-Applicant’s 300) are disposed through the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) with first ends (165/130 interface; Figure 3) being coplanar with the first surface (top contour of 130; Figure 3) of the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) and second ends (bottom side ends of 165; Figure 3) being in contact with the shower head (160; Figure 1-Applicant’s 200; Figure 4) or inserted in the shower head (160; Figure 1-Applicant’s 200; Figure 4), as claimed by claim 19 
The substrate treating apparatus oclaim 14, wherein the gas supplying unit further includes: caps (horizontal portions of 165; Figure 3-Applicant’s 400; Figure 6) are disposed on the heat transfer members (60; Figure 6; [0027]-Applicant’s 300), wherein the heat transfer members (60; Figure 6; [0027]-Applicant’s 300) include first ends (165/130 interface; Figure 3) and second ends (bottom side ends of 60; Figure 6; [0027]) lower than the first ends (165/130 interface; Figure 3), and wherein, the first ends (165/130 interface; Figure 3) of the heat transfer members (60; Figure 6; [0027]-Applicant’s 300) are covered with the caps (horizontal portions of 165; Figure 3-Applicant’s 400; Figure 6), respectively, as claimed by claim 20

Claims 9-11, 13, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi; Hae-Moon (US 20090095424 A1) in view of Yokogaki, Tsuyoshi (US 20030209323 A1). Choi is discussed above. Choi does not teach the claimed “distribution spaces”. As a result, Choi does not teach: 
The gas supplying unit (100; Figure 3) of claim 1, wherein a plurality of distribution spaces (Applicant’s 110; All Figures) having different diameters is disposed on the first surface (top contour of 130; Figure 3) of the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) around a center of the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4), and the first gas supply holes (132; Figure 3-Applicant’s 120) are formed in the distribution spaces (Applicant’s 110; All Figures), as claimed by claim 9
The gas supplying unit (100; Figure 3) of claim 9, wherein the heat transfer members (165; Figure 3-Applicant’s 300) are disposed between the distribution spaces (Applicant’s 110; All Figures), as claimed by claim 10
The gas supplying unit (100; Figure 3) of claim 9, wherein gaps between the distribution spaces (Applicant’s 110; All Figures) are between 1 mm and 30 mm, as claimed by claim 11
The gas supplying unit (100; Figure 3) of claim 1, wherein diameters of the heat transfer members (165; Figure 3-Applicant’s 300) decrease toward an edge from a center of the shower head (160; Figure 1-Applicant’s 200; Figure 4), as claimed by claim 13
The substrate treating apparatus of claim 14, wherein a plurality of distribution spaces (Applicant’s 110; All Figures) having different diameters is disposed on the first surface (top contour of 130; Figure 3) of the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4) around a center of the gas distribution plate (130; Figure 3-Applicant’s 100; Figure 4), and the first gas supply holes (132; Figure 3-Applicant’s 120) are formed in the distribution spaces (Applicant’s 110; All Figures), as claimed by claim 22
The substrate treating apparatus of claim 22, wherein the heat transfer members (165; Figure 3-Applicant’s 300) are disposed between the distribution spaces (Applicant’s 110; All Figures), as claimed by claim 23
The substrate treating apparatus of claim 22, wherein gaps between the distribution spaces (Applicant’s 110; All Figures) are between 1 mm and 30 mm, as claimed by claim 24
The substrate treating apparatus of claim 14, wherein diameters of the heat transfer members (165; Figure 3-Applicant’s 300) decrease toward an edge from a center of the shower head (160; Figure 1-Applicant’s 200; Figure 4), as claimed by claim 26
Yokogaki also teaches a gas distribution plate including a gas supplying unit (9A; Figure 4,5) wherein a plurality of distribution spaces ((1),(2),(3); Figure 5; [0023]-Applicant’s 110; All Figures) having different diameters (“D”) is disposed on the first surface (top of 9a; Figure 5; [0023]) of the gas distribution plate (9a; Figure 5; [0023]-Applicant’s 100; Figure 4) around a center of the gas distribution plate (9a; Figure 5; [0023]-Applicant’s 100; Figure 4), and the first gas supply holes (5a; Figure 5; [0023]-Applicant’s 120) are formed in the distribution spaces ((1),(2),(3); Figure 5; [0023]-Applicant’s 110; All Figures), as claimed by claim 9, 22
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to optimize Choi’s apparatus dimensions as taught by Yokogaki.
Motivation for Choi to optimize Choi’s apparatus dimensions as taught by Yokogaki is for creating uniform flow by varying resistance as taught by Yokogaki ([0024]).
Allowable Subject Matter
Claims 12 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the cited references and the Examiner’s borader search teaches or suggests, alone or in combination the claimed subject matter reflecting the material of construction of the claimed heat transfer members (165; Figure 3-Applicant’s 300).
Response to Arguments
Applicant’s arguments, see pages 10-17, filed January 10, 2022, with respect to the rejections of claims 1, 2, 14, and 15 under Bettencourt; Greg et al. (US 20090095424 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Choi; Hae-Moon (US 20090095424 A1).
With respect to Applicant’s rebuttal for the Examiner’s pending drawing objection, the Examiner maintains that the claim 13 and 26 subject matter are not shown in the as-filed drawings. Specifically, Applicant’s Figure 9  does not shown the claimed subject matter contrary to Applicant’s assertion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716                                                



///
See 16802559.doc

1. A gas supplying unit (90; Figure 8) of a substrate treating apparatus, the gas supplying unit (90; Figure 8) comprising: a gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) having a first surface (top of 34; Figure 8) and a second surface (bottom of 34; Figure 8) opposite the first surface (top of 34; Figure 8), and having first gas supply holes (44; Figure 8) formed between the first surface (top of 34; Figure 8) and the second surface (bottom of 34; Figure 8); a shower head (24; Figure 8-Applicant’s 200; Figure 4) having a third surface (top of 24; Figure 8) being in close contact with the second surface (bottom of 34; Figure 8) and a fourth surface (bottom of 24; Figure 8) opposite the third surface (top of 24; Figure 8), and having second gas supply holes (32; Figure 8) formed through the third surface (top of 24; Figure 8) and the fourth surface (bottom of 24; Figure 8) to be connected to the first gas supply holes (44; Figure 8); and heat transfer members (96; Figures 8A,B-Applicant’s 300) inserted in at least one of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) and the shower head (24; Figure 8-Applicant’s 200; Figure 4), as claimed by claim 1. With respect to the prior art’s functionality as “heat transfer members”, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). The prior art pins function, due to their distinct 

2. The gas supplying unit (90; Figure 8) of claim 1, wherein the heat transfer members (96; Figures 8A,B-Applicant’s 300) have first ends (bottom of 96; Figures 8A,B) inserted in the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) and second ends being in contact with the third surface (top of 24; Figure 8) of the shower head (24; Figure 8-Applicant’s 200; Figure 4).

3. The gas supplying unit (90; Figure 8) of claim 2, wherein the first ends (bottom of 96; Figures 8A,B) of the heat transfer members (96; Figures 8A,B-Applicant’s 300) inserted in the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) are not exposed to the first surface (top of 34; Figure 8) (top of 34; Figure 8) of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4).

4. The gas supplying unit (90; Figure 8) of claim 1, wherein the heat transfer members (96; Figures 8A,B-Applicant’s 300) have first ends (bottom of 96; Figures 8A,B) being in contact with the second surface (bottom of 34; Figure 8) of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) and second ends inserted in the shower head (24; Figure 8-Applicant’s 200; Figure 4).

5. The gas supplying unit (90; Figure 8) of claim 4, wherein lengths of the heat transfer members (96; Figures 8A,B-Applicant’s 300) are smaller than a thickness of the shower head (24; Figure 8-Applicant’s 200; Figure 4).

6. The gas supplying unit (90; Figure 8) of claim 1, wherein the heat transfer members (96; Figures 8A,B-Applicant’s 300) are disposed through the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) with first ends (bottom of 96; Figures 8A,B) having the same phase as the first surface (top of 34; Figure 8) (top of 34; Figure 8) of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) and second ends being in contact with the shower head (24; Figure 8-Applicant’s 200; Figure 4) or inserted in the shower head (24; Figure 8-Applicant’s 200; Figure 4).

7. The gas supplying unit (90; Figure 8) of claim 6, further comprising: caps are disposed on upper ends of the heat transfer members (96; Figures 8A,B-Applicant’s 300), so the first ends (bottom of 96; Figures 8A,B) of the heat transfer members (96; Figures 8A,B-Applicant’s 300) are not exposed.

8. The gas supplying unit (90; Figure 8) of claim 1, further comprising: cores being formed of a material having higher thermal conductivity than thermal conductivity of a material of the heat transfer members (96; Figures 8A,B-Applicant’s 300), wherein the cores are disposed in a respective one of the heat transfer members (96; Figures 8A,B-Applicant’s 300).

9. The gas supplying unit (90; Figure 8) of claim 1, wherein a plurality of distribution spaces having different diameters is disposed on the first surface (top of 34; Figure 8) (top of 34; Figure 8) of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) around a center of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4), and the first gas supply holes (44; Figure 8) are formed in the distribution spaces.

10. The gas supplying unit (90; Figure 8) of claim 9, wherein the heat transfer members (96; Figures 8A,B-Applicant’s 300) are disposed between the distribution spaces.

11. The gas supplying unit (90; Figure 8) of claim 9, wherein gaps between the distribution spaces are between 1 mm and 30 mm.

12. The gas supplying unit (90; Figure 8) of claim 1, wherein heat transfer members (96; Figures 8A,B-Applicant’s 300) are made of a silicon-based composite, low-molecular weight siloxane, a uniformly distributed thermal conductive filler, or a combination thereof.

13. The gas supplying unit (90; Figure 8) of claim 1, wherein diameters of the heat transfer members (96; Figures 8A,B-Applicant’s 300) decrease toward an edge from a center of the shower head (24; Figure 8-Applicant’s 200; Figure 4).

14. A substrate treating apparatus comprising a gas supplying unit (90; Figure 8), wherein the gas supplying unit (90; Figure 8) includes: a gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) having a first surface (top of 34; Figure 8) and a second surface (bottom of 34; Figure 8) opposite the first surface (top of 34; Figure 8), and having first gas supply holes (44; Figure 8) formed between the first surface (top of 34; Figure 8) and the second surface (bottom of 34; Figure 8); a shower head (24; Figure 8-Applicant’s 200; Figure 4) having a third surface (top of 24; Figure 8) being in close contact with the second surface (bottom of 34; Figure 8) and a fourth surface (bottom of 24; Figure 8) opposite the third surface (top of 24; Figure 8), and having second gas supply holes (32; Figure 8) formed through the third surface (top of 24; Figure 8) and the fourth surface (bottom of 24; Figure 8) to be connected to the first gas supply holes (44; Figure 8); and heat transfer members (96; Figures 8A,B-Applicant’s 300) inserted in at least one of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) and the shower head (24; Figure 8-Applicant’s 200; Figure 4).

15. The substrate treating apparatus of claim 14, wherein the heat transfer members (96; Figures 8A,B-Applicant’s 300) have first ends (bottom of 96; Figures 8A,B) inserted in the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) and second ends being in contact with the third surface (top of 24; Figure 8) of the shower head (24; Figure 8-Applicant’s 200; Figure 4).

16. The substrate treating apparatus of claim 15, wherein the first ends (bottom of 96; Figures 8A,B) of the heat transfer members (96; Figures 8A,B-Applicant’s 300) inserted in the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) are not exposed to the first surface (top of 34; Figure 8) (top of 34; Figure 8) of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4).

17. The substrate treating apparatus of claim 14, wherein the heat transfer members (96; Figures 8A,B-Applicant’s 300) have first ends (bottom of 96; Figures 8A,B) being in contact with the second surface (bottom of 34; Figure 8) of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) and second ends inserted in the shower head (24; Figure 8-Applicant’s 200; Figure 4).

18. The substrate treating apparatus of claim 17, wherein lengths of the heat transfer members (96; Figures 8A,B-Applicant’s 300) are smaller than a thickness of the shower head (24; Figure 8-Applicant’s 200; Figure 4).

19. The substrate treating apparatus of claim 14, wherein the heat transfer members (96; Figures 8A,B-Applicant’s 300) are disposed through the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) with first ends (bottom of 96; Figures 8A,B) having the same phase as the first surface (top of 34; Figure 8) (top of 34; Figure 8) of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) and second ends being in contact with the shower head (24; Figure 8-Applicant’s 200; Figure 4) or inserted in the shower head (24; Figure 8-Applicant’s 200; Figure 4).

20. The substrate treating apparatus of claim 19, wherein the gas supplying unit (90; Figure 8) further includes: caps are disposed on upper ends of the heat transfer members (96; Figures 8A,B-Applicant’s 300), so the first ends (bottom of 96; Figures 8A,B) of the heat transfer members (96; Figures 8A,B-Applicant’s 300) are not exposed.

21. The substrate treating apparatus of claim 14, wherein the gas supplying unit (90; Figure 8) further includes: cores being formed of a material having higher thermal conductivity than thermal conductivity of a material of the heat transfer members (96; Figures 8A,B-Applicant’s 300), wherein the cores are disposed in a respective one of the heat transfer members (96; Figures 8A,B-Applicant’s 300).

22. The substrate treating apparatus of claim 14, wherein a plurality of distribution spaces having different diameters is disposed on the first surface (top of 34; Figure 8) (top of 34; Figure 8) of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4) around a center of the gas distribution plate (34; Figure 8-Applicant’s 100; Figure 4), and the first gas supply holes (44; Figure 8) are formed in the distribution spaces.

23. The substrate treating apparatus of claim 22, wherein the heat transfer members (96; Figures 8A,B-Applicant’s 300) are disposed between the distribution spaces.

24. The substrate treating apparatus of claim 22, wherein gaps between the distribution spaces are between 1 mm and 30 mm.

25. The substrate treating apparatus of claim 14, wherein heat transfer members (96; Figures 8A,B-Applicant’s 300) are made of a silicon-based composite, low-molecular weight siloxane, a uniformly distributed thermal conductive filler, or a combination thereof.

26. The substrate treating apparatus of claim 14, wherein diameters of the heat transfer members (96; Figures 8A,B-Applicant’s 300) decrease toward an edge from a center of the shower head (24; Figure 8-Applicant’s 200; Figure 4).